In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00076-CR

NO. 09-09-00077-CR

 ____________________


NIGEL ELI SWEED A/K/A NEGEL ELI SWEED, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
Jefferson County, Texas

Trial Cause Nos. 70368, 70612




MEMORANDUM OPINION

	Nigel Eli Sweed a/k/a Negel Eli Sweed filed a motion to dismiss his appeals pursuant
to Tex. R. App. P. 42.2.  The motion is signed by appellant personally after counsel filed
briefs which certify that counsel could find no arguable error upon which to base the appeal. 
We therefore treat the motion to withdraw the appeals as agreed to by counsel.  See Tex. R.
App. P. 2, 42.2.  No opinions have issued in these appeals.
	It is ORDERED that the motion to withdraw the notice of appeal is GRANTED, and
the appeals are therefore DISMISSED.  The Clerk of the Court shall forward a duplicate
copy of this opinion to the clerk of the court in which the notices of appeal were filed.
	APPEALS DISMISSED.
  
								     DAVID GAULTNEY				   	  					     Justice

Opinion Delivered December 16, 2009
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.